TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00671-CV




City of San Antonio, Appellant

v.

Greg Abbott, Attorney General of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GV-10-000484, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


 
                                                M E M O R A N D U M   O P I N I O N
 
                        Appellee Greg Abbott, Attorney General of Texas, has filed a motion to dismiss for
want of subject-matter jurisdiction the City of San Antonio’s appeal from a final district court
judgment signed on June 15, 2010.  See Tex. R. App. P. 42.3(a).  The Attorney General asserts that
we lack jurisdiction because the City filed its notice of appeal late and also missed the deadline for
filing any motion to extend time to file the notice of appeal.  Appellant City of San Antonio has filed
a response conceding that it did not timely perfect its appeal and that we lack jurisdiction.  We grant
the Attorney General’s motion and dismiss the appeal.
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   November 10, 2010